Citation Nr: 1519313	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  14-32 653	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a clothing allowance for the year of 2013.

2.  Entitlement to a clothing allowance for the year of 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in September 2013 by the Department of Veterans Affairs (VA) Medical Center (MC) in Memphis, Tennessee, and an October 2014 decision by the VAMC in Phoenix, Arizona.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

On March 25, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal, for a clothing allowance for the year of 2013, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, for a clothing allowance for the year of 2013, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal, for a clothing allowance for the year of 2013, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal, for a clothing allowance for the year of 2013, is dismissed.


REMAND

Although the Veteran has withdrawn his August 2013 claim for a clothing allowance for the year of 2013, addressed above, in July 2014 he filed a new claim for a clothing allowance for the year of 2014.

In an October 2014 decision, the VAMC in Phoenix, Arizona denied that claim.  In November 2014, the Veteran filed a notice of disagreement with that decision.  The AOJ has not issued a statement of the case (SOC) that addresses this issue. Therefore, the Board must remand this issue for issuance of a proper SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should provide the Veteran with a SOC regarding the issue of entitlement to a clothing allowance for the year of 2014.  

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


		
TANYA SMITH 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


